Citation Nr: 0425532	
Decision Date: 09/16/04    Archive Date: 09/23/04

DOCKET NO.  01-00 316A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased rating for dysthymic 
disorder, currently evaluated as 50 percent disabling.

2.  Entitlement to an increased rating for history of low 
back strain with degenerative disc disease at L5-S1, 
currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Eric S. Leboff


INTRODUCTION

The veteran had active service from April 1988 until April 
1994.  

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from December 1997 and September 2000 rating 
decisions of the Department of Veterans Affairs (VA), 
Regional Office (RO) in Lincoln, Nebraska, which denied the 
benefits sought on appeal.

These matters were before the Board in May 2003.  At that 
time, a remand was ordered to accomplish further development.  
The low back claim was also the subject of a November 1999 
remand.  A more detailed procedural history will be provided 
in the body of this decision.

The evidence of record contains a March 1998 letter from the 
veteran that constitutes a request to reopen claims of 
entitlement to service connection for a right ankle sprain 
and for bilateral hearing loss.  In May 2003, the Board 
referred those matters back to the RO for appropriate action.  
It does not appear that those claims have been considered by 
the RO.  Once again, the Board instructs the RO to review the 
veteran's request to reopen those claims and take any 
appropriate action in that regard.    


FINDINGS OF FACT

1.  The veteran's dysthymic disorder is currently productive 
of complaints of chronic depression, with sleep difficulties 
and low energy.  

2.  Prior to September 23, 2002, the veteran's history of low 
back strain with degenerative disc disease was manifested by 
complaints of pain and stiffness; objectively, there was 
limitation of motion, normal gait and normal sensory 
findings.

3.  From September 23, 2002, the degenerative disc disease of 
the lumbosacral spine with history of lumbosacral strain is 
manifested by subjective complaints of pain and stiffness; 
objectively, he had moderate limitation of motion and no more 
than mild sensory deficits.  


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 50 
percent for dysthymic disorder have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9433 (2003).

2.  The schedular criteria for an evaluation in excess of 40 
percent for history of low back strain with degenerative disc 
disease at L5-S1 have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (as in effect 
prior to September 23, 2002); 68 Fed. Reg. 51454 - 51458 
(Aug. 27, 2003) (to be codified in pertinent part at 38 
C.F.R. § 4.71a, Diagnostic Code 5243).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims. First, the VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim. See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the 
appellant provide any evidence in his possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A.

Notice

The Board notes that a VA letter issued in July 2003 informed 
the veteran of which information and evidence that he is to 
provide, and which information and evidence VA will attempt 
to obtain on his behalf.  He was also advised to send any 
evidence in his possession pertinent to the appeal to VA.  As 
such, the Board finds that the correspondence satisfied VA's 
duty to notify the veteran, as required by Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), 38 U.S.C.A. § 5103, and 38 
C.F.R. § 3.159 (2003).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. June 24, 2004) (Pelegrini II).  However, in the 
present case, the appellant's claims of entitlement to 
increased ratings for dysthymic disorder and low back strain 
were filed and initially denied prior to the enactment of the 
VCAA.  Nevertheless, the Court in Pelegrini II noted that 
such requirement did not render a rating decision promulgated 
prior to providing the veteran full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, Pelegrini II specifically noted that there was 
no requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not specify how the Secretary 
could properly cure a defect in the timing of the notice, it 
did leave open the possibility that a notice error of this 
kind may be non-prejudicial to a claimant.  There is no basis 
for concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in July 2003 was not 
given prior to the first AOJ adjudication of the claim, the 
notice was provided by the AOJ prior to the transfer and 
certification of his case to the Board, and the content of 
the notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The appellant has been 
provided with every opportunity to submit evidence and 
argument in support of her claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Finally, with respect to the duty to notify, the Board points 
out that the rating criteria pertinent to disabilities of the 
spine has undergone revision twice during the pendency of 
this appeal.  The first change, effective September 23, 2002, 
concerned intervertebral disc disease.  The veteran was 
apprised of such changes in an October 2002 notice letter.  
The criteria were then subsequently revised effective 
September 26, 2003.  The April 2004 supplemental statement of 
the case contained both sets of revisions.  Thus, no further 
notice is required with respect to the legal criteria at 
issue in this appeal.  



Duty to Assist

With regard to the duty to assist, the record contains 
reports of VA and private post service treatment and 
examination.  Moreover, a transcript of the veteran's March 
2001 hearing before the RO is of record.  Additionally, the 
veteran's statements in support of his claim are affiliated 
with the claims file.  

The Board has reviewed the veteran's statements in search of 
references to additional treatment reports not of record.  In 
so doing, it is noted that the veteran alleges receiving 
treatment from Dr. B. at the Kearney Orthopedic Clinic.  The 
RO attempted to contact that physician by letter in April 
2001, but that communication was returned as undeliverable.  
Moreover, the veteran was alerted to this fact in a September 
2001 supplemental statement of the case.  He has not provided 
VA with an alternate address by which to contact Dr. B., 
despite numerous communications requesting that he identify 
any additional sources of medical evidence.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Relevant law and regulations-in general

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2003).  When a question arises as to which 
of two ratings applies under a particular diagnostic code, 
the higher evaluation is assigned if the disability more 
closely approximates the criteria for the higher rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

Specific schedular criteria for rating mental disorders

Dysthymic disorder is rated by applying the criteria in 38 
C.F.R. § 4.130, Diagnostic Code 9433 (2003).  

The VA Schedule rating formula for mental disorders reads, in 
pertinent part, as follows:

100%  - Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70%  - Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50%  - Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

38 C.F.R. § 4.130, Diagnostic Code 9433 (2003).

Global Assessment of Functioning (GAF)

GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health illness.  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.1994). 

A GAF of 71 to 80 is defined as transient and expectable 
reactions to psychosocial stressors (e.g., difficulty 
concentrating after family argument) or no more than slight 
impairment in social, occupational or school functioning 
(e.g., temporarily falling behind in schoolwork).  

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships. 

Scores ranging from 51 to 60 reflect more moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers). 

Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job). 

Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  

A score from 21 to 30 is indicative of behavior that is 
considerably influenced by delusions or hallucinations or 
serious impairment in communication or judgment or inability 
to function in almost all areas. 

A score of 11 to 20 denotes some danger of hurting one's self 
or others (e.g., suicide attempts without clear expectation 
of death; frequently violent; manic excitement) or 
occasionally fails to maintain minimal personal hygiene 
(e.g., smears feces) or gross impairment in communication (e. 
g., largely incoherent or mute). 

A GAF score of 1 to 10 is assigned when the person is in 
persistent danger of severely hurting self or others 
(recurrent violence) or there is persistent inability to 
maintain minimal personal hygiene or serious suicidal acts 
with clear expectation of death. See 38 C.F.R. § 4.130 
[incorporating by reference the VA's adoption of the American 
Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), for rating 
purposes].

Rating musculoskeletal disabilities

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45 (2003), see also DeLuca v. Brown, 8 Vet. 
App. 202, 206-07 (1995).  Painful, unstable, or malaligned 
joints, due to healed injury, are entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59 
(2003).  The factors involved in evaluating, and rating, 
disabilities of the joints include weakness; fatigability; 
incoordination; restricted or excess movement of the joint, 
or pain on movement.  38 C.F.R. § 4.45.

I.  Increased rating- dysthymic disorder

Factual background- Procedural

In correspondence received by the RO on July 28, 1997, the 
veteran entered a claim of entitlement to service connection 
for mental health problems.  In a January 1998 rating 
decision, service connection was awarded for dysthymic 
disorder.  A 10 percent disability evaluation was assigned, 
effective July 1997.  The veteran disagreed with that 
determination and initiated an appeal.  The matter was 
considered and denied by the Board in November 1999.  That 
decision is final.  See 38 U.S.C.A. § 7014. 

In correspondence received by the RO on May 22, 2000, the 
veteran renewed his increased rating claim for dysthymic 
disorder.  A September 2000 rating decision granted an 
increase to 30 percent disabling, effective May 2000.  An 
appeal ensued.  During the course of the appeal, in September 
2001, the RO again increased the veteran's disability 
evaluation to 50 percent disabling, effective May 2000.  The 
matter came before the Board in May 2003.  At that time, a 
remand was ordered to correct deficiencies in notice under 
the VCAA.  The Board's instructions having been carried out, 
the matter is now ready for appellate review.



Factual background- medical

The veteran was again examined by VA in May 2000.  The 
veteran stated that he was depressed due to sexual 
dysfunction that arose as a result of his back pain.  He 
appeared for the examination casually dressed, exhibiting 
adequate hygiene.  He interacted pleasantly, but appeared 
anxious.  The veteran had no difficulty communicating, and 
his speech was coherent.  There was no indication of any 
organic process, and his memory and recall were intact, with 
good attention and concentration.  His intelligence was 
average.  The veteran had no abnormal thought processes, 
behavior or impulses.  His insight and judgment were intact.  
There was no indication of hallucinations or delusions, or of 
suicidal or homicidal ideations.  His mood and affect were 
anxious.  The veteran admitted to having a sleep impairment 
and depressive process.    He was assigned a GAF score of 60.  

A July 2000 VA outpatient treatment report noted that the 
veteran started taking Paxil to treat his depression.  It was 
indicated that he had used such medication in the past.

In March 2001, the veteran provided testimony at a personal 
hearing before the RO.  He noted his sexual dysfunction that 
came about due to back pain.  He also discussed his 
depression.  He was not under medication for depression at 
that time.  

An April 2001 VA clinical record noted that the veteran was 
to be started on Wellbutrin to control his depression.

The veteran received another mental examination in May 2001.  
The veteran presented in appropriate dress and with good 
hygiene.  He looked anxious and depressed, but he was 
cooperative and displayed adequate interaction and 
communication.  There was no abnormal thought process nor any 
organic process noted.  His memory and recall were intact and 
he exhibited good attention and concentration.  His 
intelligence was average and his insight and judgment were 
intact.  He did not report any hallucinations and denied 
suicidal or homicidal ideation.  A GAF score of 60 was 
assigned.

A July 2001 VA outpatient treatment report noted that the 
veteran was feeling less depressed.  He continued to take 
medication and his Wellbutrin dosage was increased. 

In an October 2002 VA mental status report, the veteran was 
mildly to moderately depressed.  His affect was restricted.  
No speech deficits were noted.  There was no psychosis and 
the veteran was deemed not to be a threat to himself or 
others.  His cognitive functions were grossly intact and his 
memory was good.  His intelligence was rated as high average 
to superior.  His insight and judgment were good.  He was 
found to be only mildly impaired as a result of his dysthymic 
disorder.  

A February 2004 VA treatment report contained complaints of 
low mood.  While depressed, the veteran was not suicidal.  
 
In March 2004, the veteran was again examined by VA.  He 
reported that he had suffered from depression since 1998 or 
1999.  He further reported poor sleep, low appetite and low 
energy.  He had poor libido as well.  His concentration was 
good.  
The veteran was married and did not report any marital 
discord.  

Objectively, the veteran was appropriately dressed and was 
cooperative.  He reported his mood as "moody."  His affect 
was mildly depressed but appropriate to context.  His speech 
was spontaneous, with normal rate, volume and tone.  Thought 
process and content were normal.  He denied hallucinations 
and was not delusional.  He denied suicidal ideation.  He was 
oriented to person, place, time and situation.  Short and 
long-term memory were intact.  A GAF score of 60 was 
assigned.  

Analysis

The veteran's current claim of entitlement to a rating in 
excess of 50 percent for his service-connected dysthymic 
disorder was received on May 22, 2000.  As such, the rating 
period on appeal is from May 22, 1999, one year prior to the 
date of receipt of the reopened increased rating claim.  See 
38 C.F.R. § 3.400(o)(2) (2003).

Since the claim was raised in May 2000, the veteran's 
disability evaluation for dysthymic disorder has been 
increased on two occasions, first to 30 percent in September 
2000 and then again to 50 percent in September 2001.   As 
these increases represent less than the maximum available 
benefit, they do not abrogate the pending appeal.  AB v. 
Brown, 6 Vet. App. 35 (1993).

As stated previously, the veteran seeks a disability rating 
in excess of the currently assigned 50 percent evaluation for 
dysthymic disorder.  In order for the next higher rating of 
70 percent to be assigned, the evidence must demonstrate 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

The medical evidence of record fails to demonstrate symptoms 
such as suicidal ideation or obsessional rituals.  The 
evidence further fails to reveal illogical, obscure, or 
irrelevant speech.  Indeed, upon VA examination in May 2000, 
his speech was coherent.  He again exhibited adequate 
interaction and communication upon VA examination in May 
2001.  His October 2002 VA examination was also absent any 
findings of speech or communication deficits.  Finally, upon 
VA examination in March 2004, the veteran's speech was 
spontaneous, with normal rate, volume and tone. 

The medical evidence also fails to establish spatial 
disorientation or neglect of hygiene.  Regarding the latter, 
VA examination reports consistently show that the veteran was 
appropriately dressed and that his hygiene was good.  

The evidence does reveal chronic complaints of depression.  
However, there is no showing that such depression affected 
the veteran's ability to function independently, 
appropriately and effectively.  Again, the veteran is not now 
and has never been suicidal.  Further, there is no showing of 
impaired impulse control.  The veteran is not violent and 
appears to have a good relationship with his family.  As his 
wife has testified, the veteran has tried to help around the 
home and with their children, to the extent that his back 
pain will allow.  

Overall, the medical evidence does not reveal symptomatology 
consistent with the next-higher 70 percent rating under 
Diagnostic Code 9411.  Instead, the veteran's symptoms more 
closely reflect the criteria associated with his presently 
assigned 50 percent evaluation.  For example, his present 
rating assignment already contemplates disturbances of 
motivation and mood and difficulty in establishing effective 
work and social relationships.  Thus, such findings, without 
more, do not support an increased rating here.  

The veteran's GAF scores further bolster the conclusion that 
the presently assigned 50 percent disability evaluation 
appropriately reflects the severity of his dysthymic 
disorder.  Indeed, the VA examinations repeatedly scored his 
GAF at 60, which reflects more moderate symptoms or moderate 
difficulty in social, occupational, or school functioning.

In conclusion, the evidence fails to support the veteran's 
claim of entitlement to the next-higher evaluation of 70 
percent under Diagnostic Code 9411.  Instead, the evidence 
overwhelmingly confirms that the presently assigned 50 
percent rating most closely approximates the veteran's 
disability picture.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

Finally, the evidence does not reflect that the veteran's 
dysthymic disorder has caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
assignment of an extra-schedular evaluation.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

II.  Increased rating for history of low back strain with 
degenerative disc disease at L5-S1, prior to September 23, 
2002.

Factual background-Procedural

Service connection for a low back disorder was first granted 
by the RO in a February 1995 rating decision.  At that time, 
a 10 percent disability evaluation was assigned, effective 
April 1994.  Then, in correspondence received by the RO on 
July 28, 1997, the veteran contended that his symptomatology 
had worsened such as to warrant a higher rating.  The RO 
reviewed this request and, in a December 1997 rating action, 
increased his disability evaluation to 20 percent, effective 
June 1997.   The veteran initiated an appeal, which was 
perfected with the submission of a VA Form 9 in April 2000.  
Subsequently, in a September 2001 supplemental statement of 
the case, the veteran's disability rating for his low back 
strain was increased to 40 percent, effective June 1997.  

Factual background- medical

The veteran was examined by VA in June 1997.  He complained 
of back pain which radiated down into the left buttock area 
and posterior thigh of the left leg.  His pain was 
exacerbated with prolonged sitting or standing.  The veteran 
relieved his pain through use of a linament such as Icy Hot.  
He also used Tylenol and occasionally would pull his knees up 
to his chest to obtain relief.  He noted that Tylenol and 
Motrin had ceased to provide relief.  Due to his back pain, 
he was unable to engage in work that involved lifting or 
climbing.  

Objectively, no muscle spasm was seen.  Range of motion of 
the lumbar spine was as follows:  flexion to 85 degrees; 
extension to 25 degrees; right lateral flexion to 25 degrees; 
left lateral flexion to 25 degrees; right rotation to 20 
degrees; and left rotation to 20 degrees.  There was no 
objective evidence of pain with range of motion.  The veteran 
stopped movement when pain developed, particularly with 
backward extension.  

In July 1997, the veteran's wife submitted a statement in 
which she described his back pain.  She noted that such pain 
limited his ability to help around the house and to play with 
their children.  She also stated that the veteran had missed 
many days of work due to back pain.  

Also in July 1997, a statement was submitted by the veteran's 
employer.  In that correspondence, his Production Supervisor 
attested to his back pain.  She stated that, at times, he was 
unable to complete a full day of work.  It was noted that the 
veteran did not engage in physically taxing duties but rather 
sat at a workstation for 95 percent of the day.  
Nevertheless, the job was physically challenging for the 
veteran and he had to shift in his seat frequently to 
alleviate pain.  The veteran also arrived at work looking 
fatigued.  When questioned, he often explained that he had 
difficulty sleeping.  

Additional VA outpatient treatments throughout 1997 reveal 
complaints of low back pain and stiffness.  The pain radiated 
into the left thigh.  When at its worst, the veteran rated 
his pain as an 8 out of 10.  An August 1997 report noted that 
the veteran was taking pain medications.  He expressed a 
desire to play flag football and racquetball.  He was 
instructed to avoid the first activity and to ease into the 
second.  

A September 1997 record from the VA orthopedic clinic 
indicated a normal gait.  The veteran was able to heel and 
toe walk with equal ability.  There was some loss of motion 
in the back, especially with flexion.  Additionally, the 
veteran's hamstrings were very tight on straight leg raise, 
bilaterally.  Muscle strength and sensory findings were 
normal.  X-rays showed some straightening of the usual 
lordotic curve.  The height of the vertebral bodies and disc 
interspaces were well-maintained.

An October 1997 treatment report noted that the veteran had 
previously taken Darvocet and Piroxicam for his pain and that 
those medications provided pretty good relief.  That report 
also noted complaints of low back stiffness upon rising in 
the morning.  

A May 1999 VA physical therapy progress note indicated that 
the veteran had recently missed 3 days of work due to back 
pain.  He requested a more rigid back support.  

A February 2000 VA orthopedic consult noted very marked loss 
of motion in the back.  Additionally, straight leg raising 
showed marked tightness in the hamstrings.  No other 
neuromuscular deficits were detected.  

The veteran was again examined by VA in August 2000.  The 
veteran complained of low back pain and stiffness.  His 
symptoms were aggravated by moderate daily activity and by 
prolonged standing.  His pain worsened each evening.  He used 
a back brace.  The veteran stated that the pain required him 
to reduce his occupational hours.  His back pain also caused 
insomnia.  

Objectively, the veteran had some difficulty standing 
straight.  After a few steps his back relaxed and his gait 
and posture were normal.  The veteran had paravertebral 
guarding and spasm.  Range of motion of the lumbar spine was 
as follows:  flexion to 80 degrees; extension to 35 degrees; 
right lateral flexion to 40 degrees; left lateral flexion to 
40 degrees; right rotation to 30 degrees; and left rotation 
to 30 degrees.  He could walk on his toes and heels.  All 
sensory testing was normal.  The diagnosis was degenerative 
disc disease, as confirmed by a March 2000 MRI showing 
moderate broad disc bulging at L5-S1 with a small left 
paramidline disk extrusion.  

Also in August 2000, the veteran was treated by S. L. S., 
D.C.  Objectively, a moderate degree of restricted joint 
function was detected at L3-L5.  Palpation caused moderate 
pain in the lumbar spine.  Moderate edema was also detected.  
There was tightness of the lumbar paraspinal muscles 
bilaterally.  The records indicate an improved status the 
following day. 

In March 2001, the veteran offered testimony at a personal 
hearing before the RO.  He stated that he occasionally wore a 
back brace that was issued by his therapist at VA.  He stated 
that even minor tasks such as washing dishes could cause a 
fair amount of back pain due to standing in one spot without 
moving.  He also reported difficulty sitting in one position 
for a prolonged time, which hindered his ability to drive.  
The veteran also stated that if he bent his back a certain 
way, he would experience a sharp pain down one or both of his 
legs.  

Regarding his occupational capacity, the veteran indicated 
that his back pain caused him to miss work on occasion.  He 
also had difficulty standing in one place long enough to 
complete a task.  Repetitive bending was also quite stressful 
on his back.  


At home, the veteran struggled with washing dishes and mowing 
the lawn.  He also could not play with his children as much 
as he would like to.  The veteran's wife also stated that he 
had a reduced ability to perform many activities.  He used to 
enjoy camping and biking, and he had to abandon those 
interests due to back pain.  He also suffered a diminished 
sex drive due to back discomfort.

Regarding pain management, the veteran stated that he was 
taking four pain pills (Darvocet) each day to alleviate his 
low back symptomatology.  

In an April 2001 VA outpatient treatment report, the veteran 
rated his back pain as a 4 out of 10.  To alleviate his 
symptoms, he tried a heating pad, hot baths and sleeping 
while sitting in a chair.  

The veteran next received a VA orthopedic examination in May 
2001.  The veteran stated that in October 2000 he lost his 
job as an assembler of electronic products, due to frequent 
absences brought about by back pain.  The veteran slept 
poorly, averaging 4 to 5 hours nightly, due to back 
discomfort.  He slept in a chair rather than a bed.  He has 
trouble performing simple tasks such as shopping or mowing 
the lawn and was restricted in his ability to play with his 
children.  

Following the interview, the VA examiner rendered a diagnosis 
of degenerative disk disease at L5-S1.  There was also 
evidence if a slight mass affect on the left S1 nerve root.  

An April 2002 MRI of the lumbar spine yielded an impression 
of moderate focal disc herniation at L5-S1, which was 
somewhat eccentric to the right side and which caused a mass 
effect on the anterior aspect of the thecal sac.  Milder 
degenerative changes were seen elsewhere.

A May 2002 VA clinical record shows further complaints of low 
back pain.

Analysis

The veteran's current claim of entitlement to a rating in 
excess of 40 percent for his service- connected history of 
low back strain and degenerative disc disease at L5-S1 was 
received on July 28, 1997.  As such, the rating period on 
appeal is from July 28, 1996, one year prior to the date of 
receipt of the reopened increased rating claims.  See 38 
C.F.R. § 3.400(o)(2).

During the course of the appeal, the veteran's disability 
evaluation for low back strain with degenerative disc disease 
has been increased on two occasions, first to 20 percent in 
December 1997 and then again to 40 percent in September 2001.   
As these increases represent less than the maximum available 
benefit, they do not abrogate the pending appeal.  AB v. 
Brown, 6 Vet. App. 35 (1993).

The veteran is rated under Diagnostic Code 5293 for low back 
strain with degenerative disc disease.  During the course of 
this appeal, the diagnostic criteria have been revised on 2 
occasions.  The first changes were effective September 23, 
2002.  The most recent revisions were effective September 26, 
2003.  

At the commencement of the appeal, Diagnostic Code 5293 
prescribes a 40 percent evaluation is for application in the 
case of severe recurring attacks, with intermittent relief.  
A 60 percent evaluation is warranted for pronounced 
impairment, with persistent symptoms compatible with sciatic 
neuropathy, with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, with little 
intermittent relief. 

Clinical findings from the August 2000 VA examination do 
reveal muscle spasm.  The veteran also had tightened 
hamstring muscles with straight leg raise.  However, the 
competent evidence is absent any other objective neurological 
findings such as to justify the next higher rating under 
Diagnostic Code 5293 as it existed prior to September 23, 
2002.  Indeed, a September 1997 VA record noted that the 
veteran's muscle strength and sensory findings were normal.  
The August 2000 VA examination revealed intact deep tendon 
reflexes in all extremities, with no sensory loss.  
Temperature, touch, position and vibration sense were all 
intact.  Babinski test was downgoing and Romberg test was 
negative.  No other medical evidence counters these findings.  

Based on the foregoing, it is clear that the veteran does not 
meet the criteria for the next-higher 60 percent disability 
evaluation under Diagnostic Code 5293 prior to September 23, 
2002.  Such is true even when contemplating additional 
functional limitation due to such factors as pain and 
weakness.  See 38 C.F.R. §§ 4.40, 4.45, see also DeLuca, 202, 
206-07.  Indeed, while the record reveals consistent 
complaints of pain, and while the veteran has been shown to 
require daily medication and the occasional use of a back 
brace, the objective evidence does not demonstrate additional 
functional limitation in excess of that already factored into 
his present 40 percent evaluation.  Indeed, upon VA 
examination in June 1997, there was no objective evidence of 
pain with range of motion.  Moreover, an August 1997 VA 
outpatient report noted that he could play racquetball if he 
eased into the sport.  In September 1997, although some loss 
of motion in the back was noted, the veteran was shown to 
have a normal gait, with normal muscle strength.  Upon 
examination in August 2000, the veteran's gait and posture 
were again found to be normal.  At that time, he was able to 
walk on his toes and heels. 

Therefore, for the reasons discussed above, a rating in 
excess of 40 percent prior to September 23, 2002 is not for 
application on the basis of DeLuca factors considerations.  

The Board has also considered whether any alternate 
Diagnostic Codes could serve to afford the veteran a higher 
rating for the period prior to September 23, 2002.  Only two 
other Code sections afford a disability evaluation in excess 
of the 40 percent already awarded.  These Code sections are 
5285, for a fractured vertebra, and 5286, for complete 
ankylosis of the spine.  Neither Code section is applicable 
to the veteran's low back strain.  

In conclusion, then, the 40 percent evaluation assigned for 
the veteran's low back strain with degenerative disc disease 
prior to September 23, 2002, most accurately reflects his 
disability picture for that time period.  Thus, there is no 
basis for a rating in excess of 40 percent.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

Finally, the Board acknowledges the veteran's comments 
regarding his inability to work and has considered the July 
1997 letter from the veteran's employer.  Nevertheless, the 
evidence does not reflect that the veteran's low back 
disability has caused marked interference with employment 
(i.e., beyond that already contemplated in the assigned 
evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
assignment of an extra-schedular evaluation.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

III.  Increased rating for history of low back strain with 
degenerative disc disease at L5-S1, from September 23, 2002.

Factual background

The veteran was most recently examined by VA in October 2003.  
Regarding his back pain, the veteran avoided lifting more 
than 15-30 pounds and standing for more than 5-10 minutes.  
He was unable to work due to his pain.  The veteran was able 
to drive to the grocery store and, with use of a Fentanyl 
patch, could perform some activities around the home, such as 
yard work.  However, he still had about 2 days per month 
where he was incapacitated and unable to get out of bed.  
Without the patch, he could not engage in physical activity.  

Upon physical examination, there was no list or obvious 
deformity of the lumbar spine.  Range of motion of the lumbar 
spine was as follows:  flexion to 65 degrees; extension to 20 
degrees; right lateral flexion to 25 degrees; left lateral 
flexion to 30 degrees; right rotation to 25 degrees; and left 
rotation to 25 degrees.  Straight leg raise was negative.  He 
was able to climb on and off of the examination table fairly 
easily.  Ambulation was normal and sensory testing showed no 
deficits.    

The VA examiner commented that, with the use of the Fentanyl 
patch, the veteran had incapacitating episodes twice monthly, 
totaling 24 days per year.  Without the patch, the frequency 
of incapacitating episodes would be significantly higher.  
The VA examiner also stated that the veteran did not have 
ankylosis of the spine.  

VA outpatient treatment reports dated in 2004 show continued 
complaints of back pain.  In a March 2004 record, the veteran 
described his pain as a strong ache.  The pain was increased 
by forward flexion, prolonged standing, and activities.   
Stretching and medication helped to mitigate his 
symptomatology.  Additionally, the veteran indicated left 
lower extremity pain.  The veteran's sleep was poor secondary 
to his low back symptomatology.   

Analysis

As noted previously, Diagnostic Code 5293 underwent a 
revision in September 2002.  The Court has furnished guidance 
concerning the effect of an intervening change in VA 
regulations while an appeal is pending.  In Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991), the Court stated: 
"where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to appellant should and we hold will apply . . . ."

The General Counsel of VA concluded that it would have to be 
determined on a case-by-case basis, whether the amended 
regulation, as applied to the evidence in each case, was more 
beneficial to the claimant than the prior provisions.  
VAOPGCPREC 11-97.  

As revised effective September 23, 2002, Diagnostic Code 5293 
states that intervertebral disc syndrome is to be evaluated 
either based on the total duration of incapacitating episodes 
over the past 12 months, or by combining under 38 C.F.R. 
§ 4.25 the separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  

Under Diagnostic Code 5293, as in effect from September 23, 
2002, a 40 percent rating is warranted for incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the last 12 months.  A 60 percent 
disability rating is warranted where the evidence reveals 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  

Note (1) to the new version of Diagnostic Code 5293 defines 
an "incapacitating episode" as "a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" were defined as "orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so."  

The evidence does not establish incapacitating episodes, as 
defined by Note 1 to Diagnostic Code 5293, having a total 
duration of at least 6 weeks during the past 12 months.  In 
fact, there is no indication that bed rest was prescribed by 
a physician at any time within the last 12 months.  Moreover, 
while the VA examiner in October 2003 stated that the veteran 
had 24 incapacitating episodes per year, this does not 
satisfy the criteria for a 60 percent rating under the 
revised version of Diagnostic Code 5293.  As such, that 
component of Diagnostic Code 5293 cannot serve as a basis for 
an increased rating, and the highest possible rating based on 
incapacitating episodes remains at 40 percent.

Under the new version of Diagnostic Code 5293, the Board must 
consider whether separate evaluations for chronic orthopedic 
and neurologic manifestations, when combined under 38 C.F.R. 
§ 4.25 with evaluations for all other disabilities, results 
in a higher disability rating for his intervertebral disc 
syndrome than the 40 percent arrived at on the basis of 
incapacitating episodes.  

The Board will first analyze the chronic orthopedic 
manifestations of the veteran's degenerative disc disease of 
the lumbar spine.  One relevant Code section in this regard 
is Diagnostic Code 5292, concerning limitation of motion of 
the lumbar spine.  Here, a VA examination dated in October 
2003 contains range of motion findings which the Board finds 
to be representative of his low back condition since 
September 23, 2002.  Those findings were as follows: flexion 
to 65 degrees; extension to 20 degrees; right lateral flexion 
to 25 degrees; left lateral flexion to 30 degrees; and 
rotation to 25 degrees bilaterally.

The Board finds that, the range of motion results, coupled 
with the veteran's objectively confirmed complaints of pain, 
warrants a finding of no more than moderate limitation of 
motion under Diagnostic Code 5292.  The consideration of pain 
is appropriate and conforms to the provisions of 38 C.F.R. §§ 
4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 
(1995).  Thus, a 20 percent rating for orthopedic 
manifestations of the veteran's back disability is for 
application.  

As the medical evidence does not establish ankylosis, 
Diagnostic Codes 5286 and 5289 are not for application.  The 
only other potentially applicable Diagnostic Code with 
respect to the orthopedic manifestations of the veteran's 
service-connected degenerative disc disease of the lumbar 
spine is Diagnostic Code 5295, for lumbosacral strain.  
However, the criteria for a rating in excess of 20 percent 
have not been satisfied.   

The Board will now determine an appropriate rating for the 
veteran's neurological manifestations of his service-
connected degenerative disc disease of the lumbar spine.  As 
the veteran experienced radicular pain in his left thigh, but 
not down to his feet, Diagnostic Code 8526, for the anterior 
crural nerve (femoral) appears to be the most relevant Code 
section for application. 

Diagnostic Code 8526 provides a 10 percent evaluation for 
mild incomplete paralysis.  A 20 percent rating is warranted 
where such incomplete paralysis is moderate.  A 30 percent 
evaluation applies where the evidence demonstrates severe 
incomplete paralysis.  Finally, a 40 percent rating is 
warranted where paralysis is complete.  Here however, the 
evidence demonstrates, at best, only mild sensory deficit.  

Aside from tightened hamstring muscles upon leg raise, the 
competent evidence shows normal neurological findings.  For 
example, a September 1997 VA record noted that the veteran's 
muscle strength and sensory findings were normal.  
Furthermore, the August 2000 VA examination revealed intact 
deep tendon reflexes in all extremities, with no sensory 
loss.  Temperature, touch, position and vibration sense were 
all intact.  Babinski test was downgoing and Romberg test was 
negative.  No other medical evidence exhibited sensory 
deficits.  Thus, the veteran's paralysis of the lower 
extremities appears to be mild, warranting a 10 percent 
rating under Diagnostic Code 8526.  

In sum, as instructed by the new version of Diagnostic Code 
5293, the Board has considered the chronic orthopedic and 
neurologic manifestations of the veteran's degenerative disc 
disease of the lumbar spine.  It has been determined that the 
veteran is entitled to a 20 percent rating under Diagnostic 
Code 5292 for his orthopedic manifestations, and that he is 
entitled to a 10 percent evaluation under Diagnostic Code 
8526 for the neurologic manifestations.  Those two ratings 
must now be combined under 38 C.F.R. § 4.25, along with any 
other service connected disabilities.  Here, the veteran also 
has a 50 percent rating for dysthymia and a noncompensable 
rating for a residual scar on the left hip.  

Applying the Combined Ratings Table of 38 C.F.R. § 4.25 to 
the veteran's ratings of 50 percent (dysthymia), 20 percent 
(orthopedic manifestations of his low back disability) and 10 
percent (neurological manifestations of his low back 
disability) an evaluation of 60 percent is derived.  However, 
when the 50 percent rating for dysthymia is combined with the 
current 40 percent rating for intervertebral disc disease, a 
combined 70 percent rating results.  Hence, a higher combined 
evaluation is not afforded under these provisions.

Thus, under the version of Diagnostic Code 5293 as revised 
effective September 23, 2002, the preponderance of the 
evidence is against an increased rating.  

Finally, the diagnostic criteria pertinent to spinal 
disabilities was revised again, effective September 26, 2003.  
Because the most recent version of the law requires a finding 
of ankylosis in order for the veteran to qualify for an 
increased rating, the Board finds that the version of the law 
effective September 23, 2002, is more favorable.  See Karnas, 
308, 313; see also VAOPGCPREC 11-97.  Thus, based on the 
analysis of those criteria set forth above, the veteran 
remains entitled to no more than a 40 percent evaluation for 
his history of low back strain with degenerative disc 
disease. 

Finally, the Board acknowledges the veteran's comments 
regarding his inability to work and has considered the July 
1997 letter from the veteran's employer.  Nevertheless, the 
evidence does not reflect that the veteran's low back 
disability has caused marked interference with employment 
(i.e., beyond that already contemplated in the assigned 
evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
assignment of an extra-schedular evaluation.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).





							(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an increased rating for dysthymic disorder is 
denied.

Entitlement to a rating in excess of 40 percent for history 
of low back strain with degenerative disc disease at L5-S1 is 
denied.





	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



